Citation Nr: 1538400	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  11-13 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral hearing loss disability and, if so, whether the reopened claim should be granted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.K., Associate Counsel
INTRODUCTION

The Veteran had active service from June 1965 to May 1968 from February 1980 to June 1992 and from October to November 1990. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the RO in Oakland, California.  


FINDINGS OF FACT

1.  An August 2004 rating decision denied service connection for bilateral hearing loss; the Veteran neither appealed the decision, nor submitted new and material evidence within a year.  

2.  The evidence added to the record since the August 2004 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.  

3.  The evidence shows that the Veteran's current hearing loss disability either began during or was otherwise caused by his military service.  


CONCLUSIONS OF LAW

1.  The August 2004 rating decision denying service connection for hearing loss disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2004).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).
3.  The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1101,1110 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefits sought on appeal for entitlement to service connection for bilateral hearing loss.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Whether New and Material Evidence has Been Received to Reopen the Claim of Entitlement to Service Connection for Hearing Loss

In this case, the RO issued a decision in August 2004 which denied service connection for a hearing loss disability on the basis that there was no evidence that the Veteran had a bilateral hearing loss disability.  The Veteran was notified of this decision, but did not appeal the issue and did not submit new and material evidence within a year of the decision.  38 C.F.R. § 3.156.  The August 2004 rating decision is final.  38 U.S.C.A. § 7104, 38 C.F.R. § 20.1100.  In February 2010 the Veteran submitted a statement requesting to reopen his claim for entitlement to service connection for hearing loss.  

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  The evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis.  Evans v. Brown, 9 Vet. App. 27 (1996).  See also Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) (new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof).

The evidence of record at the time of the August 2004 rating decision includes the Veteran's claim, the Veteran's service treatment records and a VA examination dated May 2004.  

The evidence received since the last final denial dated in August 2004 includes statements from the Veteran, audiological evaluations and examinations from July 2010 and September 2010, audiology VA treatment records from the San Francisco VAMC in 2013 and May 2015 hearing testimony from the Veteran's Board hearing.  

This evidence is both new and material and it raises a reasonable possibility of substantiating the claim.  The July 2010 private evaluation and January 2013 treatment records indicate that the Veteran has bilateral hearing loss for VA purposes, and the July 2010 opinion indicates that the Veteran's hearing loss was a result of his in-service noise exposure.  Further, the Veteran's May 2015 Board hearing he noted that his hearing disability was caused by his in-service noise exposure.  Accordingly, the claim for service connection for a hearing loss disability is reopened.  


Entitlement to Service Connection for Hearing Loss

The Veteran contends that he experienced his hearing loss disability as a result of his noise exposure service.  

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In this case, sensorineural hearing loss is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id. 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures pure tone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In this case, post-service evidence reflects that the Veteran currently has bilateral hearing loss for VA purposes which was diagnosed in July 2010 and January 2013.  Therefore, a current hearing disability is shown.  

The Veteran has reported that he worked in-service as a tank crewman and that he was constantly exposed to firing noise with only a ball of cotton to put into his ears as hearing protection.  He further expanded that while he was in the National Guard he served as a truck driver, driving diesels; finally, he testified that he frequently handled and fired explosives.  Service treatment records corroborate the Veteran's noise exposure.  Accordingly, noise exposure is conceded.  

However, the presence of a current hearing loss disability and in-service noise exposure does not mandate service connection be granted.  Rather, it either must be shown that the military noise exposure caused the hearing loss, or a statutory presumption must apply.

The Veteran served honorably with heavy equipment operations, during which time he was clearly exposed to hazardous noise.  However, as noted by the September 2010 examiner, no significant shift exists in the Veteran's hearing from his enlistment to discharge to show hearing loss for VA purposes.  Further, there is no evidence of bilateral hearing loss being diagnosed in service or within a year of service; and the evidence of record does not suggest that the Veteran's bilateral hearing loss has been continuous since service.  As such, service connection is not warranted on a presumptive basis.

Nevertheless, service connection may still be established if a current hearing loss disability is linked to military noise exposure. 

The Board acknowledges the Veteran's belief that his hearing loss is the result of his military noise exposure.  However, while he, as a lay person, is competent to report what comes to him through his senses, such as diminished hearing acuity, he lacks the medical training and expertise to provide a complex medical opinion, such as determining the etiology of his hearing loss.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, his opinion is insufficient to link his hearing loss disability to his confirmed military noise exposure; and a competent medical opinion is required.

In this case there are three medical opinions of record with regard to the etiology of the Veteran's hearing loss disability.

In May 2004 the Veteran was afforded a VA examination.  Audiometric tests did not show a hearing loss disability for VA purposes, but the examiner noted that the Veteran's audiograms did show mild sensorineural hearing loss in both ears.  Following the examination, the examiner opined that it was as likely as not that the Veteran's hearing loss disability was the result of military service, to include noise exposure therein.  Another medical professional formed an opinion in July 2010 opining that the Veteran had bilateral hearing loss, and that such hearing loss was due to his noise exposure in-service.

In September 2010, after examining the Veteran and reviewing his service treatment records, a VA examiner formulated an opinion as to whether the Veteran's hearing loss was due to his service.  After diagnosing the Veteran with hearing loss of his left ear and not his right ear, that examiner indicated that the Veteran's hearing loss was not likely the result of his service, as his STRs did not show any indication of loss of hearing.  

As noted, there are opposing medical opinions of record in this case addressing the etiology of the Veteran's hearing loss disability.  When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

Here, there are medical opinions which reached opposite conclusions.  However, when comparing the opinions, the Board does not find one to be significantly more probative than the others, as the medical professionals were aware of the Veteran's history of military noise exposure and the onset of his hearing loss.  Because the opinions cannot be substantively differentiated, they are found to be in relative equipoise; and in such a situation VA regulations require that reasonable doubt be resolved in the Veteran's favor.  Accordingly, service connection for bilateral hearing loss is granted.


ORDER

Service connection for bilateral hearing loss is granted.  

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


